DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-9,17,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tschappat 2185478.
Referring to claim 1, Tschappat discloses a modular well tubular head comprising: a bowl tubular (B) for connecting with an uphole component; and a casing connector (A) for reversibly connecting with the bowl tubular and for sealingly connecting with casing; wherein the bowl tubular comprises a bowl body (17) , an uphole component connection point ( thread at top end of element 17) on the bowl body for connecting with the uphole component, a first modular connection point ( flange 18) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (20) defined on an inside surface of the bowl body; the casing connector comprises a connector body (10), a casing connection point ( threads where casing 14 threads into element 10) on the connector body for sealingly connecting with the casing, 
Referring to claim 2, Tschappat discloses a bowl tubular extended gripping surface ( outer surface of element 17) on the bowl body for gripping with power tongs.
Referring to claim 3, Tschappat discloses a bowl tubular port (25) defined in the bowl body for providing fluid communication between the flow path and a flow line.  
Referring to claim 4, Tschappat discloses a removable connection point connected with the bowl body at the bowl tubular port ( outlet pipes, see page 2, col. 1, lines 1-5).  
Referring to claim 5, Tschappat discloses a bowl tubular access port (25) defined in the bowl body for establishing fluid 29407948v.1 127876/002342communication between the flow path and coiled tubing ( note, the coiled tubing is not positively recited only recited as  part of the  intended use of the access port).
Referring to claim 7, Tschappat discloses further comprising a casing connector port (13) defined in the connector body for providing fluid communication between the flow path and a flow line.  
Referring to claim 8, Tschappat discloses a removable connection point  (outlet pipe, see page 1, col. 2, lines 25-28) connected with the casing body at the casing connector port.  
Referring to claim 9, Tschappat discloses a casing connector access port (13)  defined in the connector body for establishing fluid communication between the flow 
Referring to claim 15, Tschappat discloses wherein the hanger profile (20) is configured to support a tubing hanger and tubing string.
Referring to claim 17, Tschappat discloses wherein the hanger profile (20) is configured to support a casing hanger and casing string.
Referring to claim 20. Tschappat discloses a method of establishing fluid communication with a well including casing, the method comprising: sealingly securing a casing connector (B) to the casing (14), the casing connector lacking a hanger profile defined on an inside surface of the casing connector; reversibly connecting a bowl tubular (A) having a hanger profile (20) with the casing connector, providing a flow path from the casing, through the casing connector and through the bowl tubular; and receiving a string through the casing connector and the bowl tubular, the string having a hanger (21) profiled to match the hanger profile wherein the casing connector does not include a hanger profile defined on an inside surface of the casing connector.

Claim(s) 1,2,6,17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haynes 6019175.


    PNG
    media_image1.png
    601
    553
    media_image1.png
    Greyscale
Examiner Annotated figure 1
Referring to claim 1, Haynes discloses a modular well tubular head comprising: a bowl tubular (10) for connecting with an uphole component; and a casing connector (38) for reversibly connecting with the bowl tubular and for sealingly connecting with casing; wherein the bowl tubular comprises a bowl body (26) , an uphole component connection point (flange 30) on the bowl body for connecting with the uphole component, a first modular connection point ( flange 28) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (see Examiner Annotated Figure 1, at E) defined on an inside surface of the bowl body; the casing connector comprises a connector body (38), a casing connection point (at D) on the connector body for sealingly connecting with the casing, and a second modular connection point  ( at C)) on the connector body for reversibly connecting with the bowl body; the casing connector does not include a hanger profile defined on an inside surface of the casing connector ( no hanger profile in element 38); and a flow path  is defined through the connector body (38) and the bowl body (26).

Referring to claim 6, Haynes discloses a casing connector extended gripping surface ( at B) on the connector body for gripping with power tongs.
Referring to claim 15, Haynes discloses wherein the hanger profile (where element 12 resides) is configured to support a tubing hanger and tubing string.
Referring to claim 17, Haynes discloses wherein the hanger profile (where element 50 resides) is configured to support a casing hanger and casing string.
Referring to claim 18, Haynes discloses wherein the flow path has a uniform inside diameter through the connector body ( the connector body has uniform inside diameter).  
Referring to claim 19, Haynes discloses an inside diameter of the flow path within the connector body (38) is equal to an inside diameter of the casing (40).

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Penick et al. 2016454.
Referring to claim 1, Penick discloses a modular well tubular head comprising: a bowl tubular (4’) for connecting with an uphole component; and a casing connector (2) for reversibly connecting with the bowl tubular and for sealingly connecting with casing; wherein the bowl tubular comprises a bowl body (4’) , an uphole component connection point ( thread which connects to element 4) on the bowl body for connecting with the uphole component, a first modular connection point ( thread for connecting to element 3) on the bowl body for reversibly connecting with the casing connector through element 
Referring to claim 10, Penick discloses an adaptor tubular (3) connected with the bowl body and with the connector body, and wherein the flow path is further defined through the adaptor tubular.
Referring to claim 11, Penick discloses an adaptor extended gripping surface ( outer surface of element 3 about threaded port where element 24’ is) on the adaptor tubular for gripping with power tongs.
Referring to claim 12, Penick discloses an adaptor port ( port where element 24’ is threaded into) defined in the adaptor tubular for providing fluid communication between the flow path and a flow line.
Referring to claim 13, Penick discloses a removable connection point  (24’) connected with the adaptor tubular at the adaptor port.
Referring to claim 14, Penick discloses an adaptor access port ( port where element 24’ is threaded into) defined in the adaptor tubular for establishing fluid communication between the flow path and coiled tubing.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wesson 20170342793.
Referring to claim 1, Wesson discloses a modular well tubular head comprising: a bowl tubular (12) for connecting with an uphole component; and a casing connector (40) for reversibly connecting with the bowl tubular and for sealingly connecting with casing; wherein the bowl tubular comprises a bowl body (16) , an uphole component connection point (top flange of element 16) on the bowl body for connecting with the uphole component, a first modular connection point ( see fig. 5, flange 88) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (see fig. 4b, tapered portion on interior surface 74 ) defined on an inside surface of the bowl body; the casing connector comprises a connector body (10), a casing connection point (see paragraph 0029, lower end of element 40 is threaded for connection to casing 14) on the connector body for sealingly connecting with the casing, and a second modular connection point  (see fig. 5, at 61) on the connector body for reversibly connecting with the bowl body; the casing connector does not include a hanger profile defined on an inside surface of the casing connector ( no hanger profile in element 40); and a flow path is defined through the connector body and the bowl body ( flow path through device).
Referring to claim 19, Wesson  discloses an inside diameter of the flow path within the connector body (40 at element 15 in figure 1  ) is equal to an inside diameter of the casing (14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis et al. 20120085552 in view of Haynes 6019175.
Referring to claim 1, Travis discloses a modular well tubular head comprising: a bowl tubular (100) for connecting with an uphole component; and a casing connector (32) for reversibly connecting with the bowl tubular and for sealingly connecting with casing; wherein the bowl tubular comprises a bowl body (110) , an uphole component connection point (top flange) on the bowl body for connecting with the uphole component, a first modular connection point ( bottom flange) on the bowl body for reversibly connecting with the casing connector, and a hanger profile (at 142) defined on an inside surface of the bowl body; the casing connector comprises a connector body (38),and a second modular connection point  ( see fig. 11 a, at 60) on the connector body for reversibly connecting with the bowl body; and a flow path is defined through the connector body and the bowl body. Travis does not disclose a casing connection point  on the connector body for sealingly connecting with the casing,  or that  the casing connector does not include a hanger profile defined on an inside surface of the casing connector ( no hanger profile in element 38).  Travis does disclose 
Referring to claim 15, Travis discloses the hanger profile (114)) is configured to support a tubing hanger and tubing string.
Referring to claim 16, Travis discloses a rotation drive (150) connected with the bowl body for rotating a tubing string hanging on the hanger profile.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McEvoy  1875632 , Nguyen 20120056413, Perkins 20180100369 all disclose well tubular head having bow tubular and casing connector that does not include a hanger profile defined on an inside surface of the casing connector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Giovanna Wright/Primary Examiner, Art Unit 3672